Citation Nr: 0705769	
Decision Date: 02/28/07    Archive Date: 03/05/07

DOCKET NO.  98-04 437	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an initial evaluation in excess of 50 percent 
disabling for post-traumatic stress disorder.


REPRESENTATION

Appellant represented by:	Joseph R. Moore, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Yates, Counsel

INTRODUCTION

The veteran served on active duty from October 1968 to August 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1997 rating decision of the 
Detroit, Michigan Regional Office (RO) of the Department of 
Veterans Affairs (VA).

In January 2006, the Board issued a decision which denied the 
veteran's claim for an increased rating in excess of 50 
percent for post-traumatic stress disorder (PTSD).  
Thereafter, the veteran appealed the Board's decision to the 
United States Court of Appeals for Veterans Claims (Court).  
In July 2006, the Court granted a Joint Motion for Remand, 
and remanded the claim for additional review and 
consideration by the Board.

Along with this decision, the Board has issued an Order to 
Vacate its prior decision dated January 17, 2006.


FINDING OF FACT

Manifestations of the veteran's service-connected PTSD 
include chronic and intermittent feelings of anxiety, 
depression, thoughts of death, ritualistic behaviors, and 
social withdrawal, as well as nightmares and flashbacks, with 
his social impairment described by the medical evidence as 
constant and severe.


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 50 
percent for service-connected PTSD have not been met.  38 
U.S.C.A. §§ 1155, 5103A, 5107 (West 2002 & Supp. 2006); 38 
C.F.R. § 4.130, Diagnostic Code 9411 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has certain notice and assistance requirements.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326 (2006).  Upon receipt of a 
substantially complete application for benefits, VA must 
notify the claimant what information or evidence is needed in 
order to substantiate the claim and it must assist the 
claimant by making reasonable efforts to get the evidence 
needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); 
see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

The requirements of the VA's duty to notify the claimant were 
met in this case.  The RO informed the veteran in the April 
2004 VCAA letter about the information and evidence that was 
necessary to substantiate his claim for an increased 
disability rating.  Specifically, the letter stated that for 
the veteran to establish entitlement to an increased 
evaluation for his service-connected disability, the evidence 
must show that manifestations of his service-connected 
disability had increased in severity.
	
In addition, the RO informed the veteran in the April 2004 
letter about the information and evidence that VA would seek 
to provide including obtaining any evidence of records held 
by a Federal agency or department.  The letter also informed 
the veteran that VA would make reasonable efforts to assist 
him in obtaining such things as medical records, employment 
records or records from other Federal agencies.

The RO also informed the veteran about the information and 
evidence he was expected to provide.  Specifically, the RO 
requested the veteran provide evidence that had not 
previously been considered, showing that his service-
connected PTSD had increased in severity.  The evidence could 
be a statement from his doctor containing physical and 
clinical findings, the results of any laboratory tests or 
x-rays and the dates of examinations and tests.  The veteran 
was also informed he could submit statements from other 
individuals who were able to describe from 
their knowledge and personal observations in what manner the 
veteran's disability had become worse.  Thus, the RO's letter 
in April 2004, as well as other letters, rating actions, 
statement of the case and supplemental statement of the cases 
advised the veteran of the foregoing elements of the notice 
requirements.  See Overton v. Nicholson, 20 Vet. App. 427 
(2006).  Accordingly, the Board finds that the content 
requirements of the notice VA is to provide have been met.

Further, the Board finds that any defect with respect to the 
timing of the notice requirement was harmless error.  
Although complete notice may not have been provided to the 
veteran prior to the initial adjudication, he has not been 
prejudiced thereby.  First, the Board notes that the initial 
adjudication in this matter occurred prior to the enactment 
of the Veterans Claims Assistance Act of 2000.  In addition, 
the content of the notice subsequently provided to the 
veteran fully complied with the requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to 
notify, and the veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claim, to respond to VA notices, and otherwise afforded a 
meaningful opportunity to participate effectively in the 
processing of his claim.  

In addition, the duty to assist the veteran has also been 
satisfied in this case.  The veteran's service medical 
records, VA medical treatment records, and identified 
pertinent private medical records have been obtained.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Moreover, the veteran 
has been provided with two VA examinations to assess the 
underlying medical issues which must be considered in 
adjudicating the veteran's claim herein.  The veteran was 
asked to advise VA if there was any other information or 
evidence he considered relevant to his claim so that VA could 
help him by getting that evidence.  He was also advised what 
evidence VA had requested, and notified in the statement of 
the case and supplemental statement of the case what evidence 
had been received.  There is no indication in the record that 
additional evidence relevant to the issue decided herein is 
available and not part of the record.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  

The veteran's claim for service connection for PTSD was 
received on July 18, 1997.  In a rating decision dated 
December 1997, service connection for PTSD was granted and a 
30 percent evaluation was assigned, effective the date of 
receipt of the veteran's claim.  See 38 C.F.R. § 3.400 
(2006).  In February 1999, the RO increased the veteran's 
disability evaluation from 30 percent to 50 percent 
disabling, effective July 18, 1997.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule).  38 C.F.R. Part 4 (2006).  The Rating Schedule is 
primarily a guide in the evaluation of disability resulting 
from all types of diseases and injuries encountered as a 
result of or incident to military service.  The ratings are 
intended to compensate, as far as can practicably be 
determined, the average impairment of earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civilian occupations.  See 38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1 (2006).  

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  See 38 C.F.R. 
§§ 4.1, 4.2, 4.41 (2006).  Consideration of the 
whole-recorded history is necessary so that a rating may 
accurately reflect the elements of disability present.  See 
38 C.F.R. § 4.2 (2006); Peyton v. Derwinski, 1 Vet. App. 282 
(1991).  While the regulations require review of the recorded 
history of a disability by the adjudicator to ensure a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over the current medical findings.  Where 
an increase in the disability rating is at issue, the present 
level of the veteran's disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

However, there is a distinction between an appeal of an 
original or initial rating and a claim for an increased 
rating, and this distinction is important with regard to 
determining the evidence that can be used to decide whether 
the original rating on appeal was erroneous.  See Fenderson 
v. West, 12 Vet. App. 119, 126 (1999).  Where a veteran 
appeals the initial rating assigned for a disability, 
evidence contemporaneous with the claim and with the initial 
rating decision granting service connection would be most 
probative of the degree of disability existing at the time 
that the initial rating was assigned and should be the 
evidence "used to decide whether an original rating on 
appeal was erroneous. . . ."  See Fenderson, 12 Vet. App. at 
126.  If later evidence indicates that the degree of 
disability increased or decreased following the assignment of 
the initial rating, "staged" ratings may be assigned for 
separate periods of time based on facts found.  Id. 

The veteran's PTSD was initially rated as 50 percent 
disabling.  The applicable rating criteria is contained in 38 
C.F.R. § 4.130, Diagnostic Code 9411.  Assignment of a 50 
percent evaluation is warranted for PTSD where there is 
objective evidence demonstrating occupational and social 
impairment with reduced reliability and productivity due to 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory, such as retention of only highly 
learned material, forgetting to complete tasks; impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  Id. 

A 70 percent evaluation is warranted where there is objective 
evidence demonstrating occupational and social impairment 
with deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to suicidal 
ideation; obsessional rituals which interfere with routine 
activities, speech intermittently illogical, obscure, or 
irrelevant; near continuous panic or depression affecting the 
ability to function independently, appropriately, or 
effectively; impaired impulse control, such as unprovoked 
irritability with periods of violence; spatial 
disorientation, neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances, including 
work or a work-like setting; and the inability to establish 
and maintain effective relationships.  Id. 

A 100 percent rating is warranted where there is total 
occupational and social impairment, due to gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living, including maintenance of 
minimal personal hygiene; and disorientation to time and 
place, memory loss for names of close relatives, own 
occupation, or own name.

The psychiatric symptoms listed in the above rating criteria 
are not exclusive, but are examples of typical symptoms for 
the listed percentage ratings.  Mauerhan v. Principi, 16 Vet. 
App. 436 (2002)

In July 1997, the veteran was seen at G.C.C.M.H.S. for an 
initial evaluation.  He stated he had flashbacks, recurring 
dreams of the Vietnam War, distressing recollections and 
intense psychological distress to exposure of events that 
resembled aspects of the war.  He avoided stimuli associated 
with the war by efforts to avoid thoughts or feelings 
associated with the war and avoided activities that reminded 
him of the trauma.  He had diminished interest in activities, 
felt detached or estranged from others and felt unable to 
have loving feelings.  The veteran also had symptoms of 
increased arousal by having difficulty sleeping, 
irritability, difficulty concentrating, hypervigilance, 
exaggerated startle response and physiologic reactivity to 
events that symbolized or resembled any aspect of the Vietnam 
War.  The diagnosis was chronic PTSD and a global assessment 
functioning (GAF) score of 60 was assigned.

In August 1997, the veteran participated in a VA PTSD 
examination.  The veteran reported that he had flashbacks and 
was hospitalized several times in the past.  He stated he 
cried for no reason and described his flashbacks as seeing 
children die.  He stated that he felt guilty that he survived 
while other members of his team died.  He also felt bitter 
that he was sent to Vietnam while others were not.  The 
veteran stated that he did not feel close to many people 
except his mother, brother, and daughter.  He indicated that 
he had difficulty trusting people.  He denied any symptoms of 
severe anxiety and panic attacks, but stated that in the past 
he had symptoms suggestive of panic attacks.  The examiner 
noted that it appeared the veteran was exposed to traumatic 
events in Vietnam that were outside the realm of normal human 
experience.  The veteran had numerous flashbacks and 
nightmares, 
particularly in the 1980s, which significantly affected his 
life.  He was able to hold a job, and he continued to hold 
his job because his supervisors were very understanding.  The 
veteran was able to function at an occupational level, but he 
appeared to have significant impairment in social situations, 
was not able to maintain a successful relationship or 
friends.  The diagnosis was PTSD and a GAF score of 75 to 85 
was assigned.  The veteran was noted to be moderately 
impaired secondary to his PTSD.

An Individual Plan of Service from G.C.C.M.H.S., dated 
September 1997, stated that the veteran had flashbacks and 
nightmares of Vietnam.  The diagnosis was PTSD and a GAF 
score of 45 was assigned.

In a letter dated April 1998, the G.C.C.M.H.S. examiner 
stated that the veteran was being treated for a primary 
diagnosis of PTSD.  The veteran's symptoms included psychic 
and/or emotional numbing; depression, feelings of 
helplessness, apathy, dejection and withdrawal; anger, rage 
and hostility, feeling like a walking time bomb; anxiety and 
specific fears associated with combat; emotional constriction 
and unresponsiveness; tendency to react under stress with 
survival tactics, inappropriate coping responses; sleep 
disturbances with recurring nightmares of combat scenes; loss 
of energy in activities including fatigue and lethargy; 
hyper-alertness to include startling easily and irritability; 
avoidance of activities that aroused memories of trauma 
during the war; survival guilt; flashbacks to traumatic 
events experienced in the war; impaired cognitive 
functioning, including ideological changes in his value 
system and fantasies of retaliation and/or destruction that 
became pervasive; cynicism and distrust of the government; 
alienation; negative self-image and low self esteem; short 
term memory impairment; and impaired interpersonal 
relationships.

The examiner stated that based upon the veteran's work 
history and job assignment, he was not placed on any 
psychiatric medication for his condition.  It was noted that 
the veteran endured a great deal of stress and pressure, and 
spent a great deal of energy to maintain and conduct himself 
in a non-violent manner.  The examiner 
also noted that the veteran came into treatment because he 
was beginning to lose control and was afraid that if left 
unchecked, he would end up in the hospital and lose his job 
because of a zero violence policy at work.

In May 1998, the G.C.C.M.H.S. examiner stated that the 
veteran had shown a significant decline in operant behavior.  
This was characterized by a rapid increase of intense wartime 
nightmares, strong feelings of rage and irrational 
retaliation.  His symptoms were attributed to his work 
environment.  The veteran stated he felt haunted by a sense 
of being ambushed and/or wounded by operational foremen or 
supervisors in his plant.  Due to the veteran's past and 
current behavior, the examiner suggested that he retire as 
soon as possible.

In April 1999, the G.C.C.M.H.S. examiner recounted the 
veteran's history and stated that although the anxiety 
stressors had abated, the veteran was experiencing 
depression.  

In September 1999, the G.C.C.M.H.S. examiner noted that the 
veteran was oriented times three.  His mood and affect were 
congruent and he was happier and less anxious than he had 
been.  His judgment and reality testing were good.  His 
insight into his own health condition was also good.  The 
diagnosis was PTSD and a GAF score of 67 was assigned.

In November 2004, the veteran participated in a VA PTSD 
examination.  The veteran denied any hospitalizations since 
the August 1997 VA examination.  He received outpatient 
mental healthcare through the G.C.C.M.H.S. until 
approximately 2001 and indicated that he last met with a 
physician in approximately 2001 to 2002.  He denied any 
health problems and was not taking any medications.  His 
primary complaints were nightmares related to Vietnam.  He 
stated he could not be in crowds, nor was he able to sustain 
a relationship.  He described intermittent feelings of 
depression and anxiety.  He had occasional thoughts of death, 
but denied any suicidal thoughts, plans or ideation.  The 
depression and anxiety fluctuated in intensity.

The veteran denied any arrests or time spent in jail.  He 
retired from his job in 1998 and was ambivalent about 
returning to work.  He stated he would like to work to occupy 
his time, but felt that he would not be able to relate 
appropriately to fellow employees and supervisors.  The 
veteran had a close relationship with his daughter and 
grandson and an elderly gentleman with whom he had worked.  
He denied any use of alcohol or drugs and stated he had no 
medical problems.  There had been no episodes of violence 
since the last VA examination in 1997.  He had not made any 
suicide attempts.

Upon mental status examination, the veteran was neatly 
groomed and oriented to person, place and time.  He 
cooperated with the examination.  There was no impairment of 
thought processes or communication.  There were no delusions, 
hallucinations or their persistence.  He made eye contact and 
interacted appropriately with the examiner.  He described 
intermittent thoughts of death, but denied any suicidal or 
homicidal thoughts, ideas, plans or intent.  There was no 
evidence of memory impairment.  He described some obsessive 
or ritualistic behaviors, but stated they did not interfere 
with his routine.  His rate and flow of speech was relevant, 
logical, coherent and goal-directed.  There was no evidence 
of lack of impulse control and he described occasional 
nightmares.

The Beck Anxiety Index was consistent with severe symptoms of 
anxiety.  The most severe symptoms of anxiety were a constant 
feeling of worse things happening and feeling nervous.  The 
veteran's score on the Beck Depression Inventory was 
consistent with extremely severe symptoms of depression.  The 
severe symptom was feeling as though he was being punished.  
The moderate symptoms included feeling sad, hopeless and that 
he was a failure.  He also felt guilty, disgusted with 
himself, lacked interest in other people, had difficulty 
making decisions and having to push himself to do anything.  

The diagnosis was PTSD, with associated symptoms of chronic 
and intermittent feelings of depression, anxiety, and social 
withdrawal.  His described re-experiencing the Vietnam War in 
the form of nightmares and occasional flashbacks.  His social 
impairment was constant and severe.  A GAF score of 52 
was assigned.  The examiner stated that this score was 
assigned because of the presence of moderate to severe 
symptoms of depression and anxiety, moderate difficulty and 
social functioning.  The veteran had few friends and little 
to no leisure or social activities.  The examiner concluded 
that the veteran had recurrent nightmares that were related 
to his Vietnam War experiences.  He had chronic feelings of 
guilt over having survived the Vietnam War.  He was unable to 
maintain close interpersonal relationships and had chronic 
feelings of depression that fluctuated in intensity.  He 
described ritualistic behaviors, anxiety and panic attacks, 
but none of the symptoms appeared to reach the threshold 
required for separate diagnoses.

In evaluating the evidence in this case, the Board has noted 
the GAF scores which clinicians have assigned.  According to 
the DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, Fourth 
Edition, of the American Psychiatric Association (DSM-IV), a 
GAF score is based on a scale reflecting the psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental health-illness.  See Carpenter v. Brown, 
8 Vet. App. 240 (1995).  A GAF score of 81 to 90 indicates 
absent or minimal psychiatric symptoms with good functioning 
in all areas, interest and involvement in a wide range of 
activities, social effectiveness, general satisfaction with 
life, and experiencing no more that everyday problems or 
concerns.  A GAF score of 61-70 reflects some mild symptoms, 
such as depressed mood and mild insomnia, or some difficulty 
in social, occupational, or school functioning, such as 
occasional truancy, or theft within the household, but 
generally functioning pretty well, and has some meaningful 
interpersonal relationships.  A GAF score of 51-60 indicates 
moderate symptoms (e.g., flattened affect, circumstantial 
speech, occasional panic attacks) or moderate difficulty in 
social, occupational or school functioning (e.g., having few 
friends or having conflicts with peers or co-workers).  A GAF 
score of 41 to 50 reflects serious symptoms (e.g., suicidal 
ideation, severe obsessive rituals, frequent shoplifting) or 
any serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job).  

The veteran's current 50 percent evaluation contemplates PTSD 
manifested by occupational and social impairment with reduced 
reliability and productivity due to flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory; 
impaired judgment; impaired abstract thinking; disturbances 
of motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  
38 C.F.R. § 4.130, Diagnostic Code 9411.  

The Board finds that the objective medical evidence of record 
does not support an initial evaluation in excess of 50 
percent.  The veteran's GAF scores ranged from 45 to 85, 
which indicate symptoms that range from absent or minimal 
symptoms good functioning in all areas, interested and 
involved in a wide range of activities, socially effective, 
generally satisfied with life, and no more than everyday 
problems or concerns, to serious symptoms or any serious 
impairment in social or occupational functioning.  DSM-IV, at 
46-47.  Although GAF scores are important in evaluating 
mental disorders, such a wide range of GAF scores does not 
mandate a particular percentage evaluation and the Board must 
consider all the pertinent evidence of record and set forth a 
decision based on the totality of the evidence in accordance 
with all applicable legal criteria.  See Carpenter v. Brown, 
8 Vet. App. 240, 242 (1995).  Accordingly, an examiner's 
classification of the level of psychiatric impairment, by 
word or by a GAF score, is to be considered but is not 
determinative of the percentage VA disability rating to be 
assigned; the percentage evaluation is to be based on all the 
evidence that bears on occupational and social impairment.  
Id. at 242; see also 38 C.F.R. § 4.126 (2006); VAOPGCPREC 10-
95, 60 Fed. Reg. 43186 (1995).  

With consideration of the entire record, the Board finds that 
the manifestations of the veteran's service-connected PTSD 
warrant no more than a 50 percent evaluation.  The evidence 
shows that the veteran has difficulty in adapting to 
stressful circumstances.  Additionally, ritualistic behavior 
has been reported; however, it has not been shown to 
interfere with routine activities.  Suicidal ideation, 
impaired impulse control, spatial disorientation, neglect of 
personal appearance and hygiene, and intermittent illogical, 
obscure, or irrelevant speech has not been shown by the 
record.  Panic attacks and depression are intermittent and do 
not affect the veteran's 
ability to function independently, appropriately, and 
effectively.  Social withdrawal has been shown by the 
evidence, as has difficulty in establishing social 
relationships; however, the veteran has been able to maintain 
good relationships with his mother, daughter, grandson, and 
an elderly friend.  Accordingly, the criteria for a 70 
percent evaluation for PTSD have not been met.  See 38 C.F.R. 
§ 4.130, Diagnostic Code 9411 (70 percent evaluation 
contemplates PTSD manifested by occupational and social 
impairment with deficiencies in most areas, due to such 
symptoms as: suicidal ideation; obsessional rituals which 
interfere with routine activities, speech intermittently 
illogical, obscure, or irrelevant; near continuous panic or 
depression affecting the ability to function independently, 
appropriately, or effectively; impaired impulse control; 
spatial disorientation, neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances; 
and an inability to establish and maintain effective 
relationships).

As noted above, service connection for PTSD was granted and 
assigned a 30 percent evaluation for PTSD as of the date of 
receipt of the veteran's claim, i.e., July 18, 1997.  See 
38 C.F.R. § 3.400.  Subsequent to this decision, a 50 percent 
disability rating was granted, effective as of July 18, 1997.  
Based on all the evidence of record, to include all 
classifications by the examiners of the level of psychiatric 
impairment, the preponderance of the evidence of record does 
not show occupational and social impairment that meets the 
criteria for a rating in excess of 50 percent for the 
disability at issue at any time subsequent to July 18, 1997.  
Id.; Fenderson v. West, 12 Vet. App. 119 (1999).  

As the medical evidence discussed above does not show an 
overall disability picture of demonstrating occupational and 
social impairment with deficiencies in most areas due to 
suicidal ideation; obsessional rituals which interfere with 
routine activities, speech intermittently illogical, obscure, 
or irrelevant; near continuous panic or depression affecting 
the ability to function independently, appropriately, or 
effectively; impaired impulse control; spatial 
disorientation, neglect of personal appearance and hygiene; 
and the inability to establish and maintain effective 
relationships, the doctrine of reasonable doubt is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

An initial evaluation in excess of 50 percent for PTSD is 
denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


